Exhibit 10.1

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of April 16, 2018, by and among WELLS
FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
arranger and administrative agent (“Agent”) for the Lenders (as defined in the
Credit Agreement referred to below), the Lenders party hereto, LSB INDUSTRIES,
INC., a Delaware corporation (“Parent”), certain Subsidiaries of Parent
designated on the signature pages hereto as borrowers (together with Parent,
such Subsidiaries are collectively referred as the “Borrowers”) and certain
Subsidiaries of Parent designated on the signature pages hereto as guarantors
(such Subsidiaries are collectively referred to as the “Guarantors” and together
with the Borrowers, such Guarantors are collectively referred to as the “Loan
Parties”).

WHEREAS, the Borrowers, Agent, and the Lenders are parties to that certain Third
Amended and Restated Loan and Security Agreement dated as of January 17, 2017
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Lenders agree to amend the Credit
Agreement in certain respects as set forth herein, and the Lenders have agreed
to the foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.

2.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of the Borrowers set forth in Section 6 below, and subject to the
satisfaction of the conditions set forth in Section 5 below, the Credit
Agreement is hereby amended, which amendments shall first take effect as of the
date the conditions set forth in Section 5 below are satisfied, as follows:

(a)    The definitions of each of the terms “Designated Account Bank,”
“Intercreditor Agreement,” and “LSB Notes” set forth in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:

“Designated Account Bank” means BancFirst of Oklahoma, whose office is located
at 4500 West Memorial, Oklahoma City, Oklahoma 73126, and whose ABA number is
103003632 or such other depository bank (located within the United States) that
has been designated as such, in writing, by Administrative Borrower to Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement, to be
dated as of the date of issuance of the LSB Notes, by and between Agent and
Wilmington Trust, National Association, in its capacity as collateral agent
under the Notes Documents (as defined therein).



--------------------------------------------------------------------------------

“LSB Notes” means the general senior secured notes of Parent maturing not
earlier than 2023 in the aggregate principal amount not to exceed $500,000,000.

(b)    Section 3.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

3.4.    Term. This Agreement shall become effective upon the Restatement
Effective Date and shall continue in full force and effect for a term ending on
January 17, 2022 (the “Maturity Date”). The foregoing notwithstanding, the
Lender Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.

3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

4.    Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that this Amendment in no way acts as a release or relinquishment
of the Liens and rights securing payments of the Obligations. The Liens and
rights securing payment of the Obligations are hereby ratified and confirmed by
each Loan Party in all respects.

5.    Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof upon Agent’s receipt of a copy of this Amendment executed and
delivered by Agent, the Required Lenders and the Loan Parties, and the
amendments to the Credit Agreement set forth in Section 2 above shall become
operative upon the date on which each of the following conditions has been
satisfied:

(a)    Agent shall have received evidence that the LSB Notes have been issued
and a copy of the Indenture relating thereto, the terms of which shall be
substantially consistent in all material respects with the description included
in the Preliminary Offering Memorandum dated April 16, 2018 (the “POM”) except
for such modifications as are materially adverse to the interests of the Agent
and Lenders (it being understood that any decrease of the permitted amount of
the Obligations in the LSB Notes or Indenture from the amount permitted in the
POM shall be considered materially adverse to the interests of Agent and
Lenders);

 

-2-



--------------------------------------------------------------------------------

(b)    Agent shall have received a copy of the Intercreditor Agreement, in form
and substance substantially consistent with the description included in the POM
(or otherwise reasonably satisfactory to Agent), executed and delivered by
Wilmington Trust, National Association and acknowledged by the Company and each
of the other Loan Parties; and

(c)    No Default or Event of Default shall have occurred and be continuing.

6.    Representations and Warranties. In order to induce Agent and the Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
Agent and the Lenders that:

(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Loan Party is a party are true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of this Amendment, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b)    no Default or Event of Default has occurred and is continuing or will
exist after this Amendment becomes effective; and

(c)    this Amendment and the Loan Documents, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

7.    Miscellaneous.

(a)    Expenses. The Borrowers jointly and severally agree to pay, promptly
after demand therefor is made by Agent, all reasonable and documented
out-of-pocket costs and expenses of Agent (including reasonable attorneys’ fees
of a single firm of counsel to Agent) incurred in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as amended hereby.

(b)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 13 of the
Credit Agreement are expressly incorporated herein by reference.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

LSB INDUSTRIES, INC.

CHEMEX I CORP.

CHEROKEE NITROGEN LLC

EDC AG PRODUCTS COMPANY L.L.C.

EL DORADO AMMONIA L.L.C.

EL DORADO CHEMICAL COMPANY

El DORADO NITROGEN, L.L.C.

LSB CHEMICAL L.L.C.

PRYOR CHEMICAL COMPANY

TRISON CONSTRUCTION, INC.

By:  

/s/ Kristy Carver

Name:  

Kristy Carver

Title:  

Vice President and Treasurer

 

-4-



--------------------------------------------------------------------------------

AGENT AND LENDERS:

WELLS FARGO CAPITAL FINANCE, LLC, as Agent

By:  

/s/ Matt Mouledous

Name:  

Matt Mouledous

Title:  

VP

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Matt Mouledous

Name:  

Matt Mouledous

Title:  

VP

 

-5-